[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                            FEB 28, 2007
                                No. 06-13117              THOMAS K. KAHN
                            Non-Argument Calendar             CLERK
                          ________________________

                   D. C. Docket No. 06-00013-CR-5-RS

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                   versus

FOEY B. PADGETT, JR.,
a.k.a. Foye B. Padgett,


                                                         Defendant-Appellant.


                          ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      _________________________

                             (February 28, 2007)

Before TJOFLAT, ANDERSON and HULL, Circuit Judges.

PER CURIAM:
      Robert Augustus Harper, appointed counsel for Foey B. Padgett, Jr, has filed

a motion to withdraw on appeal, supported by a brief prepared pursuant to Anders

v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Padgett’s

motion to amend his response to counsel’s Anders brief, dated December 21, 2006,

to include his initial brief, filed on January 8, 2007, is GRANTED, as the motion

will not prejudice counsel or the government.

      Furthermore, our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and convictions and sentence are

AFFIRMED.




                                          2